EXHBIIT SECURITY AGREEMENT THIS SECURITY AGREEMENT (this “Agreement”) is dated as of November 7, 2008, by and between PACIFIC AG. PRODUCTS, LLC, a California limited liability company (“PAP”) and LYLES UNITED, LLC, a Delaware limited liability company (the “Secured Party”). WITNESSETH: WHEREAS, pursuant to a Restructuring Agreement (“Restructuring Agreement”) dated as of the date hereof by and among Pacific Ethanol Imperial, LLC (“PEImperial”), Pacific Ethanol, Inc. (the “Company”), Pacific Ethanol California, Inc. (“PECA”) and the Secured Party, such parties have agreed that the Company shall assume all obligations of PE Imperial under the First Note and Second Note (as defined in the Restructuring Agreement”), and such First Note and Second Note shall be amended and restated as a single new note (the “New Note,” as defined in the Restructuring Agreement) executed by the Company in favor of Secured Party, thereby causing the Company to become the direct obligor as to the amounts originally borrowed by PEImperial from Secured Party. WHEREAS, the recitals set forth in the Restructuring Agreement are incorporated herein by this reference. WHEREAS, in order to induce the Secured Party to allow the assignment and assumption of the First Note and the Second Note, and the cancellation thereof upon issuance of the New Note and for other good and valuable consideration, including as set forth in the Restructuring Agreement, PAP has agreed to execute and deliver to the Secured Party this Agreement for the benefit of the Secured Party and to grant to it a first-priority security interest in certain assets to secure the prompt payment, performance and discharge in full of all of the Company’s obligations under the New Note and PAP’s obligations under this Agreement. NOW, THEREFORE, in consideration of the agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.Certain Definitions.As used in this Agreement, the following terms shall have the meanings set forth in this Section1.Terms used but not otherwise defined in this Agreement that are defined in Article 9 of the UCC (such as “general intangibles” and “proceeds”) shall have the respective meanings given such terms in Article 9 of the UCC. (a)“Collateral” means the collateral in which the Secured Party is granted a security interest by this Agreement and which shall include the following, and all improvements or betterments thereof, and all proceeds thereof, including, without limitation, all proceeds from the sale or transfer of the Collateral and of insurance covering the same and of any tort claims in connection therewith:all tangible and intangible assets of PAP, including, but not limited to, all inventory, accounts receivable, furniture, fixtures, equipment, patents, patent applications, trademarks, copyrights, trade secrets, and any other property interest (whether real or personal) or proprietary right or general intangible, as well as any document, instrument or drawings embodying the same, and all additions and accessions thereto, substitutions and replacements therefor, and all proceeds thereof. (b)“Obligations” shall mean and include all loans, advances, debts, liabilities and obligations owed by the Company to the Secured Party and by PAP to the Secured Party of every kind and description, now existing or hereafter arising under or pursuant to the terms of the New Note or this Agreement, respectively, including, all interest, fees, charges, reasonable expenses, reasonable attorneys’ fees and costs and accountants’ fees and costs chargeable to and payable by the Company under the New Note and PAP hereunder, in each case, whether direct or indirect, absolute or contingent, due or to become due, and whether or not arising after the commencement of a proceeding under Title11 of the United States Code (11 U. S. C. Paragraph101 et seq.), as amended from time to time (including post-petition interest) and whether or not allowed or allowable as a claim in any such proceeding. (c)“UCC” means the Uniform Commercial Code, as currently in effect in the State of California. 2.Grant of Security Interest.In order to induce the Secured Party to allow the assignment and assumption of the First Note and the Second Note, and the cancellation thereof upon issuance of the New Note and for other good and valuable consideration, including as set forth in the Restructuring Agreement, and to secure the complete and timely payment, performance and discharge in full, as the case may be, of all of the Obligations, PAP hereby, unconditionally and irrevocably, pledges, grants and hypothecates to the Secured Party, a continuing first-priority security interest in all of PAP’s right, title and interest of whatsoever kind and nature in and to the Collateral (the “Security Interest”). 3.Representations, Warranties, Covenants and Agreements of PAP.PAP represents and warrants to, and covenants and agrees with, the Secured Party as follows: (a)Authority.PAP has the requisite corporate power and authority to enter into this Agreement and otherwise to carry out its obligations thereunder.The execution, delivery and performance by PAP of this Agreement and the filings contemplated therein have been duly authorized by all necessary action on the part of PAP and no further action is required by PAP.This Agreement constitutes a legal, valid and binding obligation of PAP enforceable in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the enforcement of creditor’s rights generally. (b)Place of Business.PAP represents and warrants that it has no places of business or offices where its respective books of account and records are kept (other than temporarily at the offices of its attorneys or accountants) or places where Collateral is stored or located, except for the location for notices to PAP set forth in Section 13 below. -2- (c)Ownership.PAP is the sole owner of the Collateral free and clear of any liens, security interests, encumbrances, rights or claims, and is fully authorized to grant the Security Interest in and to pledge the Collateral.There is not on file in any governmental or regulatory authority, agency or recording office an effective financing statement, security agreement, license or transfer or any notice of any of the foregoing (other than those that have been filed in favor of the Secured Party pursuant to this Agreement) covering or affecting any of the Collateral.Subject to the terms of this Agreement, so long as this Agreement shall be in effect, PAP shall not execute and shall not knowingly permit to be on file in any such office or agency any such financing statement or other document or instrument (except to the extent filed or recorded in favor of the Secured Party pursuant to the terms of this Agreement). (d)No Litigation.No part of the Collateral has been judged invalid or unenforceable.No written claim has been received that any Collateral or PAP’s use of any Collateral violates the rights of any third party. There has been no adverse decision to PAP’s claim of ownership rights in or exclusive rights to use the Collateral in any jurisdiction or to PAP’s right to keep and maintain such Collateral in full force and effect, and there is no proceeding involving said rights pending or, to the best knowledge of PAP, threatened before any court, judicial body, administrative or regulatory agency, arbitrator or other governmental authority. (e)Relocation of Business.PAP shall at all times maintain its books of account and records relating to the Collateral at its principal place of business and its Collateral at the location set forth for notices to PAP in Section 13 below and may not relocate such books of account and records or tangible Collateral unless it delivers to the Secured Party at least ten (10) days prior to such relocation (i) written notice of such relocation and the new location thereof (which must be within the contiguous United States), and (ii)evidence that appropriate financing statements and other necessary documents have been filed and recorded and other steps have been taken to perfect the Security Interest to create in favor of the Secured Party valid, perfected and continuing first-priority liens in the Collateral. (f)Consents; Appraisals.This Agreement creates in favor of the Secured Party a valid security interest in the Collateral securing the payment and performance of the Obligations and, upon making the filings described in the immediately following sentence, a perfected first-priority security interest in such Collateral.Except for the filing of financing statements on Form-1 under the UCC in the State of California, no authorization or approval of or filing with or notice to any governmental authority or regulatory body is required either (i) for the grant by PAP of, or the effectiveness of, the Security Interest granted hereby or for the execution, delivery and performance of this Agreement by PAP, or (ii) for the perfection of or exercise by the Secured Party of its rights and remedies hereunder. (g)Jurisdiction.On the date of execution of this Agreement, PAP will deliver to the Secured Party one or more executed UCC financing statements on Form-1 with respect to the Security Interest for filing in the State of California and in such other jurisdictions as may be requested by the Secured Party. -3- (h)No Conflict.The execution, delivery and performance of this Agreement does not conflict with or cause a breach or default, or an event that with or without the passage of time or notice, shall constitute a breach or default, under any agreement to which PAP is a party or by which PAP is bound.No consent (including, without limitation, from stock holders or creditors of PAP) is required for PAP to enter into and perform its obligations hereunder. (i)Maintenance of Collateral.Subject to the terms of this Agreement, PAP shall at all times maintain Security Interest provided for hereunder as a valid and perfected first-priority security interest in the Collateral in favor of the Secured Party until this Agreement and the Security Interest hereunder shall terminate pursuant to Section11.PAP shall safeguard and protect all Collateral for the account of the Secured Party.At the request of the Secured Party, PAP will sign and deliver to the Secured Party at any time or from time to time one or more financing statements pursuant to the UCC (or any other applicable statute) in form reasonably satisfactory to the Secured Party and will pay the cost of filing the same in all public offices wherever filing is, or is deemed by the Secured Party to be, necessary or desirable to effect the rights and obligations provided for herein. (j)No Transfer.PAP will not transfer, pledge, hypothecate, encumber, license (except for non-exclusive licenses granted by PAP in the ordinary course of business), sell or otherwise dispose of any of the Collateral without the prior written consent of the Secured Party. (k)Condition of Collateral.PAP shall keep and preserve the Collateral in good condition, repair and order and shall not operate or locate any such Collateral (or cause to be operated or located) in any area excluded from insurance coverage. (l)Change in Collateral.PAP shall, within ten (10) days of obtaining knowledge thereof, advise the Secured Party promptly, in sufficient detail, of any substantial change in the Collateral, and of the occurrence of any event which would have a material adverse effect on the value of the Collateral or on the Secured Party’s security interest therein. (m)Inspection of Collateral.PAP shall permit the Secured Party and its representatives and agents to inspect the Collateral at any time, and to make copies of records pertaining to the Collateral as may be requested by the Secured Party from time to time. (n)Best Efforts.PAP will take all steps reasonably necessary to diligently pursue and seek to preserve, enforce and collect any rights, claims, causes of action and accounts receivable in respect of the Collateral. (o)Levy.PAP shall promptly notify the Secured Party in sufficient detail upon becoming aware of any attachment, garnishment, execution or other legal process levied against any Collateral and of any other information received by PAP that may materially affect the value of the Collateral, the Security Interest or the rights and remedies of the Secured Party hereunder. -4- 4.Defaults.The following events shall be “Events of Default”: (a)Any representation or warranty of PAP in this Agreement or in the New Note is incorrect in any material respect when made; or (b)Any “Event of Default” under the New Note. 5.Duty To Hold In Trust.Upon the occurrence of any Event of Default and at any time thereafter, PAP shall, upon receipt by it of any revenue, income or other sums subject to the Security Interest, whether payable pursuant to the New Note or otherwise, or of any check, draft, note, trade acceptance or other instrument evidencing an obligation to pay any such sum, hold the same in trust for the Secured Party and shall forthwith endorse and transfer any such sums or instruments, or both, to the Secured Party for application to the satisfaction of the Obligations. 6.Rights and Remedies Upon Default.Upon occurrence of any Event of Default and at any time thereafter, the Secured Party shall have the right to exercise all of the remedies conferred hereunder and under the New Note, and the Secured Party shall have all the rights and remedies of a secured party under the UCC and/or any other applicable law (including the Uniform Commercial Code of any jurisdiction in which any Collateral is then located).Without limitation, the Secured Party shall have the following rights and powers: (a)The Secured Party shall have the right to take possession of the Collateral and, for that purpose, enter, with the aid and assistance of any person, any premises where the Collateral, or any part thereof, is or may be placed and remove the same, and PAP shall assemble the Collateral and make it available to the Secured Party at places which the Secured Party shall reasonably select, whether at PAP’s premises or elsewhere, and make available to the Secured Party, without rent, all of PAP’s respective premises and facilities for the purpose of the Secured Party taking possession of, removing or putting the Collateral in saleable or disposable form. (b)The Secured Party shall have the right to assign, sell, lease or otherwise dispose of and deliver all or any part of the Collateral, at public or private sale or otherwise, either with or without special conditions or stipulations, for cash or on credit or for future delivery, in such parcel or parcels and at such time or times and at such place or places, and upon such terms and conditions as the Secured Party may deem commercially reasonable, all without (except as shall be required by applicable statute and cannot be waived) advertisement or demand upon or notice to PAP or right of redemption of PAP, which are hereby expressly waived.Upon each such sale, lease, assignment or other transfer of Collateral, the Secured Party may, unless prohibited by applicable law which cannot be waived, purchase all or any part of the Collateral being sold, free from and discharged of all trusts, claims, right of redemption and equities of PAP, which are hereby waived and released. -5- 7.Applications of Proceeds.The proceeds of any such sale, lease or other disposition of the Collateral hereunder shall be applied first, to the expenses of retaking, holding, storing, processing and preparing for sale, selling, and the like (including, without limitation, any taxes, fees and other costs incurred in connection therewith) of the Collateral, to the reasonable attorneys’ fees and expenses incurred by the Secured Party in enforcing its rights hereunder and in connection with collecting, storing and disposing of the Collateral, and then to satisfaction of the Obligations, and to the payment of any other amounts required by applicable law, after which the Secured Party shall pay to PAP any surplus proceeds.If, upon the sale, license or other disposition of the Collateral, the proceeds thereof are insufficient to pay all amounts to which the Secured Party is legally entitled, the Company will remain liable for the deficiency and the reasonable fees of any attorneys employed by the Secured Party to collect such deficiency.To the extent permitted by applicable law, PAP waives all claims, damages and demands against the Secured Party arising out of the repossession, removal, retention or sale of the Collateral, unless due to the gross negligence or willful misconduct of the Secured Party. 8.Costs and Expenses.PAP agrees to pay all out-of-pocket fees, costs and expenses incurred in connection with any filing required hereunder, including without limitation, any financing statements, continuation statements, partial releases and/or termination statements related thereto or any expenses of any searches reasonably required by the Secured Party.PAP will also, upon demand, pay to the Secured Party the amount of any and all reasonable expenses, including the reasonable fees and expenses of its counsel and of any experts and agents, which the Secured Party may incur in connection with (i) the enforcement of this Agreement, or (ii) the custody or preservation of, or the sale of, collection from, or other realization upon, any of the Collateral.
